Citation Nr: 0637751	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-34 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to an initial compensable evaluation for a 
right ankle disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right ankle disability on and after November 23, 2004.

4.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1978 to 
June 1995.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In April 2006, the veteran withdrew his appeal regarding the 
issue of entitlement to an increased evaluation for his 
service-connected left shoulder disability.


FINDINGS OF FACT

1.  By an unappealed August 1998 rating decision, service 
connection for a right knee disability was denied.  

2.  Evidence associated with the claims file after August 
1998 bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
to be considered in order to fairly decide the merits of the 
claim.

3.  A right knee disability is not related to active military 
service.  

4.  From December 4, 2002 to November 23, 2004, the veteran's 
right ankle disability was manifested by degenerative joint 
disease, full or near full range of motion and no objective 
evidence of swelling, muscle spasm, or pain on motion.

5.  On and after November 23, 2004, the veteran's right ankle 
disability was manifested by degenerative joint disease and 
moderate limitation of ankle motion.

6.  A left ankle disability is not related to active military 
service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right knee disability is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  A right knee disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  The criteria for a compensable initial evaluation for a 
service-connected right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5003-5271 (2006). 

4.  On and after November 23, 2004, the criteria for an 
increased evaluation in excess of 10 percent for a service-
connected right ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5271 (2006).

5.  A left ankle disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 


1110, 1112, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim to reopen a claim for 
entitlement to service connection for a right knee 
disability, claim for entitlement to an increased evaluation 
for a right ankle disability, and claim for entitlement to 
service connection for a left ankle disability, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claims, a December 2002 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Although the letter did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection 
for a right knee disability and a left ankle disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
veteran is not prejudiced with respect to the increased 
evaluation claim because "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman, 19 
Vet. App. at 491.  This letter also essentially requested 
that the veteran provide any evidence in his possession that 
pertained to these claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

New and Material Evidence

The veteran filed a claim to reopen his claim for entitlement 
to service connection for a right knee disability.

In this case, the RO determined that new and material 
evidence was presented to reopen the veteran's claim for 
entitlement to service connection for a right knee disability 
but that the veteran was not entitled to service connection.  
Such a determination, however, is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

In an August 1998 rating decision, the RO denied service 
connection for a right knee disability because there was no 
current disability.  The veteran did not file a notice of 
disagreement.  The RO decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2006).  In November 2000, the veteran filed a claim to 
reopen his claim of entitlement to service connection for a 
right knee disability.  No action was taken on that claim.  
In December 2002, the veteran filed another claim to reopen.  
In a March 2003 rating decision, the RO found there was no 
new and material evidence to reopen the veteran's claim 
because the evidence submitted did not show that a right knee 
disability was related to service.  The veteran appealed that 
decision.  In a September 2005 statement of the case, the RO 
found new and material evidence to reopen the claim but 
denied service connection because the evidence did not show a 
nexus between service and the veteran's current right knee 
disability.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the August 1998 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence of record at the time of the August 1998 rating 
decision included the veteran's service medical records.  
Those records included a service entrance examination that 
noted normal lower extremities, two complaints of right knee 
pain during service, and a service discharge examination that 
was negative for a right knee condition.  Also of record was 
a July 1995 VA general examination in which the veteran 
complained of multiple joint pain.  Upon examination, there 
was full range of knee motion, and no instability, swelling, 
redness, or heat.  The diagnosis was bilateral knee pain.  In 
an August 1995 VA Gulf War examination, the lower extremities 
were negative for any problems.

Evidence of record received after the August 1998 rating 
decision includes a March 1999 VA fee-based examination in 
which the veteran complained of knee pain and a physician 
diagnosed lateral meniscus syndrome.  October 2003 and 
January 2004 VA x-rays showed degenerative joint disease of 
the right knee.  In a January 2004 VA joints examination, the 
veteran reported knee pain.  The examiner found full range of 
motion and degenerative joint disease of the right knee.  The 
examiner 


stated that the arthritis could not be related to service 
without resort to speculation.  An April 2004 private medical 
record found crepitus of the right knee.  In a January 2005 
VA joints examination, the veteran reported pain.  Upon 
examination, range of motion was from 0 to 120 degrees and x-
rays showed degenerative joint disease of the right knee.  
The examiner stated that the arthritis could not be related 
to service without resort to speculation.  An August 2005 VA 
x-ray showed mildly abnormal appearance of the anterior 
cruciate ligament that may indicate an old injury.

The Board finds that new and material evidence has been 
submitted.  The evidence is new because it was not previously 
submitted to VA.  The evidence is material because the 
evidence shows a current diagnosis of a right knee disability 
and contains evidence regarding a relationship between the 
knee disability and active military service.  Thus, the 
evidence bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the claim for entitlement to service 
connection for a right knee disability is reopened.  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, arthritis may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, the following must be shown:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

As indicated above, the veteran's service medical records 
noted two complaints of right knee pain.  The service 
entrance examination noted normal lower extremities and the 
service discharge examination was negative for a right knee 
condition.  

A March 1999 VA fee-based examination was conducted.  The 
veteran complained of pain and difficulty moving his knees, 
with stronger pain in the right knee.  The veteran walked 
without any impediment, dressed and undressed himself without 
difficulty, had no limp on ambulation, and did not use a 
cane, walker, or other device.  There was full range of knee 
motion, 5/5 strength, and no atrophy of the patellar and 
Achilles joints.  Flexion was to 140 degrees and extension 
was to 0 degrees.  There was negative drawer's sign, minimal 
pain in the patellofemoral area, no swelling, no active 
inflammation, and no indication of patellofemoral syndrome.  
The only abnormality was minimal pain on McMurray's test.  
The diagnosis was minimal lateral meniscus syndrome.  

In a June 2003 VA medical record, the examiner found no 
edema, discoloration, or tenderness of the knee.  In a 
September 2003 VA record, the veteran reported knee pain made 
it difficult to do his job.  October 2003 and January 2004 VA 
x-rays indicated minimal degenerative changes of the right 
knee.  

A January 2004 VA joints examination was conducted.  The 
veteran reported right knee pain about four days per week, 
when he stands for more than an hour or walks more than a 
quarter mile.  The veteran stated that the knee swells three 
to four times per week, particularly if he is active.  The 
veteran did not wear a brace on the right knee, but used a 
cane in the morning and in cold weather due to stiffness in 
the knees.  The veteran reported that he had lost no time 
from work due to his knees.  The veteran reported the right 
knee locked up on him one time and it may have given way in 
the past, but not recently.  There were no significant flare-
ups, no constitutional symptoms, no dislocations, and no 
subluxations.  Upon examination, there was no right knee 
redness, swelling, or tenderness.  There was 0 degrees 
extension and 120 degrees flexion.  There was minimal 
crepitus at the final 10 degrees of flexion and the first 10 
degrees of extension.  There was no drawer sign 


or McMurray's sign.  The assessment was degenerative joint 
disease.  The examiner stated that without any right knee 
problems in service or closer to service discharge, the right 
knee arthritis could not be connected to military service 
without resort to unfounded speculation.  

An April 2004 private medical record indicated crepitus of 
the knees.

A January 2005 VA joints examination was conducted.  The 
veteran reported a history of constant right knee pain, 
swelling, and increased pain upon overexertion.  The veteran 
reported no history of instability or falling and no 
significant flare-ups.  The veteran wore bilateral knee 
braces, used a cane, and took medication for his knee pain.  
The veteran reported that he had lost a couple of months of 
work over the past year due to his knee problems.  The 
veteran worked as a forklift operator, and must stand for the 
majority of his work time.  The veteran stated that he had 
given up all of his leisure or recreational activities, was 
unable to sit and watch a baseball game, was unable to do 
strenuous activities, and did no chores around the house.  
Upon examination, the veteran walked slowly and did not favor 
either knee.  There was no redness, swelling, or tenderness 
of the right knee.  Range of motion testing revealed 0 
degrees extension to 120 degrees flexion, with crepitus in 
the final 10 degrees of flexion, and the first 10 degrees of 
extension upon repetition.  There was no other change in the 
examination with repetitive motion.  There was no drawer sign 
or McMurray sign.  X-rays showed minimal degenerative joint 
disease of the right knee.  The diagnosis was degenerative 
joint disease of the right knee.  The examiner noted there 
were minimal findings upon examination and on x-ray and the 
veteran's statements that he was having a great deal of 
difficulty were not consistent with the examinations.  The 
examiner opined that the veteran was exaggerating the 
symptomatology.  The examiner stated that it was not possible 
to relate the current arthritis to military service without 
speculation.

An August 2005 VA magnetic resonance imaging (MRI) report 
noted there was mildly abnormal appearance of the anterior 
cruciate ligament that may indicate an old injury.  There 
were no other definite internal derangements detected.  

At the April 2006 Board hearing, the veteran stated that his 
knee problems made it difficult to do things around the house 
and to play with his grandkids.  He testified he hurt his 
right knee during service in 1990 or 1991.  The veteran 
stated that he went to sick call, was told he sprained the 
knee, and was told to ice it and keep it bandaged.  The 
veteran stated that he did not complain because he was 
worried about losing his jump status.  Post-service, the 
veteran treated it with over-the-counter medications.  The 
veteran testified that he had not hurt his knee prior to 
service and had not hurt it since.  The veteran also stated 
that since service discharge he had had continuous right knee 
symptoms.  

The Board finds that the competent medical evidence of record 
does not support a finding of service connection for a right 
knee disability.  There is a diagnosis of a current 
disability - degenerative joint disease of the right knee.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  But arthritis was not 
diagnosed within one year of service discharge.  38 C.F.R. 
§§ 3.307, 3.309.  Although there were complaints of right 
knee pain during service, the veteran's service discharge 
examination was negative for any knee complaints or residuals 
of the inservice knee complaints.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  Moreover, 
degenerative joint disease was not diagnosed until October 
2003, at least 8 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disability).  But the veteran 
testified that his right knee had been painful since service 
discharge.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that a veteran's lay testimony is competent 
to establish pain and symptomatology).  

Importantly, however, two VA examinations noted that it was 
impossible to relate arthritis to service without resort to 
speculation.  Colvin v. Derwinski, 1 Vet. App. 


171, 175 (1991) (holding that the Board is not free to 
substitute its own judgment for that of an expert).  Without 
competent objective medical evidence indicating that the 
right knee disability is related to service, service 
connection cannot be granted.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  Accordingly, service connection for 
a right knee disability is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Evaluations

With respect to his service-connected right ankle disability, 
the veteran claims entitlement to an initial compensable 
evaluation and an evaluation in excess of 10 percent on and 
after November 23, 2004.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole 


recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule applies only on and 
after November 23, 2004, because the prior time period is 
based on the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, for an initial evaluation, evidence contemporaneous 
with the claim and the initial rating decision are most 
probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Fenderson, 12 Vet. App. at 126.  

By a March 2003 rating decision, the RO denied service 
connection for a right ankle disability.  In July 2003, the 
veteran filed a notice of disagreement.  Service connection 
for a right ankle disability was granted by a July 2004 
rating decision and a noncompensable evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5271, effective 
December 4, 2002.  In September 2004, the veteran filed a 
substantive appeal.  In an August 2005 rating decision, a 10 
percent evaluation was assigned, effective November 23, 2004.  

In a March 1999 VA fee-based examination, it was noted that 
the veteran walked without any impediment, had no limp on 
ambulation, and used no cane, walker, or other device.  The 
examiner found full range of ankle motion, 5/5 lower 
extremity strength, and patellar and Achilles joints that 
showed no atrophy.  

A June 2003 VA medical record noted there was no ankle edema, 
discoloration, or tenderness.  A January 2004 VA joints 
examination was conducted.  The veteran 


complained of near-daily ankle pain, but noted the ankles 
rarely swelled and there were no flare-ups.  The veteran 
reported increased discomfort with cold and wet weather, and 
noted the use of a cane in the morning due to knee and ankle 
problems.  The veteran reported that due to his ankle 
problems, he put foam in his shoes to pad his steps.  Upon 
examination, the ankle was normal.  There was no redness, 
swelling, or tenderness.  There was 15 degrees dorsiflexion, 
45 degrees flexion, and no abnormality of internal or 
external rotation.  The os calcis had no significant 
angulation with no varus or valgus abnormality.  Motor and 
sensory examination of the lower extremities was grossly 
normal.  The assessment was degenerative joint disease of the 
right ankle with normal examination.  

A January 2004 VA radiology report noted there was no ankle 
fracture or dislocation, minimal spur formation at the 
posterior and inferior aspect of the calcaneus bilaterally, 
and no soft tissue swelling.  The impression was minimal spur 
formation at the posterior and inferior aspect of the 
calcaneus bilaterally from degenerative changes.  

In an April 2004 private medical record, the veteran reported 
severe pain and burning in his ankle joints and pain in the 
plantar surfaces.  The examiner found no swelling of the 
ankles.  

A June 2005 VA joints examination was conducted.  The veteran 
complained of right ankle pain, stiffness, swelling, heat, 
give-way, and that the ankle locks up.  The veteran reported 
no flare-ups, dislocations, or symptoms of inflammatory 
arthritis.  The veteran used a cane and noted that when his 
knee and ankle hurt, it kept him out of work as a forklift 
driver.  Upon examination, there was right ankle dorsiflexion 
to 5 degrees and plantar flexion to 30 degrees, without pain.  
Following repetitive use, there was no change in the range of 
motion.  The examiner found no objective evidence of painful 
motion, edema, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding of movement.  There was 
tenderness medially, laterally, and anterior at the right 
ankle.  There was a mildly 


antalgic gait, limping of the right lower extremity, and no 
ankylosis.  The diagnosis was degenerative joint disease.  
The examiner noted that the veteran's functional impairment 
would have some impact on physical employment, as noted, but 
no impact on sedentary employment.  

An August 2005 VA MRI report impression noted no acute 
abnormalities, small amount of fluid and edema in soft 
tissues directly posterior and posterolateral to a 
degenerative posterior talar process, small subchondral cyst 
in the posterior aspect of the tibial plafond, and enthetic 
changes of the calcaneus.  

The veteran's right ankle degenerative joint disease is rated 
under Diagnostic Code 5003-5271.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of ankle motion is rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent rating 
is warranted for moderately limited motion of the ankle.  A 
20 percent rating is warranted for marked limited motion of 
the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal 
range of motion is between 0 degrees and 20 degrees for ankle 
dorsiflexion, and between 0 degrees 


and 45 degrees for ankle plantar flexion, where the 
anatomical position is considered to be at 0 degrees.  38 
C.F.R. § 4.71a, Plate II (2006).  

From December 4, 2002 to November 23, 2004, the medical 
evidence of record shows degenerative joint disease of the 
right ankle.  The evidence also shows full range of ankle 
motion in March 1999.  In January 2004, dorsiflexion was to 
15 degrees and plantar flexion was to 45 degrees.  The 
evidence also showed no objective evidence of painful motion, 
swelling, or muscle spasm.  Thus the evidence showed nearly 
full range of motion with no objective confirmation of 
limitation of motion.  Accordingly, a compensable initial 
evaluation under Diagnostic Code 5271 is not warranted.

On and after November 23, 2004, the medical evidence of 
record shows degenerative joint disease of the right ankle.  
The evidence shows dorsiflexion to 15 degrees and plantar 
flexion to 30 degrees.  These findings demonstrate moderate, 
but not marked, limitation of motion.  Accordingly, a rating 
in excess of 10 percent under Diagnostic Code 5271 is not 
warranted.  

The Board has considered an increased evaluation under other 
potentially applicable diagnostic codes throughout the time 
period.  Schafrath, 1 Vet. App. at 595.  But other diagnostic 
codes are not for application because the objective medical 
evidence of record has not shown malunion of the tibia and 
fibula with ankle disability, ankylosis of the ankle or 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, or history of an astragalectomy.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5262, 5270, 5272, 5273, 5274 (2006).

The Board has also considered, throughout the time period, 
whether the medical evidence of record indicates that the 
veteran's right ankle disability causes functional loss.  See 
38 C.F.R. §§ 4.40, 4.45 (2006); see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In March 1999, the veteran walked 
without a limp, had 5/5 strength of the lower extremities, 
and no atrophy of the Achilles tendon.  In June 2003, there 
was edema of the ankle.  In January 2004, the veteran 
reported no 


swelling or flare-ups of the ankle.  In April 2004, an 
examiner found no swelling of the ankle.  In June 2005, the 
veteran reported stiffness, swelling, heat, give-way and 
lock-up of the ankle, but still reported no flare-ups.  But 
the VA examiner found no objective evidence of painful 
motion, edema, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding of movement.  Moreover, 
the examiner found that repetitive use did not affect the 
range of ankle motion.  Accordingly, the objective medical 
evidence of record demonstrates that there is no additional 
functional loss not contemplated in the current ratings.

The Board has also considered the issue of whether the 
veteran's right ankle disability presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).  In this regard, the schedular evaluations in this 
case are not inadequate.  A rating in excess of 10 percent is 
provided for certain manifestations of the service-connected 
right ankle disability, but the medical evidence reflects 
that those manifestations are not present in this case.  The 
veteran has not required frequent hospitalization and marked 
interference of employment has not been shown due to his 
ankle disability.  Therefore, in the absence of any 
additional factor, the RO's failure to consider referral for 
consideration of an extraschedular rating did not prejudice 
the veteran.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service Connection

The veteran claims entitlement to service connection for a 
left ankle disability.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 


38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, arthritis may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, the following must be shown:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service entrance examination noted normal lower 
extremities.  The veteran's service discharge examination was 
negative for any left ankle condition.  

In a March 1999 VA fee-based examination, it was noted that 
the veteran walked without any impediment, had no limp on 
ambulation, and used no cane, walker, or other device.  There 
was full range of ankle motion, 5/5 strength of the lower 
extremity, and no atrophy of the patellar and Achilles 
joints.  

In a June 2003 VA medical record, the veteran complained of 
chronic intermittent pain and swelling in his ankles.  Upon 
examination, there was no edema, discoloration, or 
tenderness.  

A January 2004 VA radiology report impression was minimal 
degenerative changes of the left ankle joint.  There was 
minimal spur formation at the posterior and inferior aspect 
of the calcaneus bilaterally from degenerative changes.  

A January 2004 VA joints examination was conducted.  The 
veteran reported a history of bilateral ankle pain.  The 
veteran complained of near-daily ankle pain, but noted there 
was rarely swelling and there were no flare-ups.  The veteran 
reported 


an increase in discomfort with cold and wet weather, and 
noted he used a cane in the morning due to his bilateral 
knees and ankles.  The veteran also reported putting foam in 
his shoes to pad his steps, but did not otherwise wear 
inserts.  Upon examination, the ankles were normal.  There 
was no redness, swelling, or tenderness.  There was 15 
degrees dorsiflexion, 45 degrees flexion, and no abnormality 
of internal or external rotation.  The os calcis was noted to 
have no significant angulation with no varus or valgus 
abnormality.  Motor and sensory examination of the lower 
extremities was grossly normal.  The assessment was 
degenerative joint disease of the ankles by x-ray with a 
normal examination.  The examiner opined that it was 
difficult to associate the left ankle disability to active 
military service without resort to speculation, noting that 
there was no inservice record of left ankle injuries.

An April 2004 private medical record noted the veteran 
complained of severe pain, burning, and swelling of the ankle 
joints.  This problem started after returning from Gulf War.  
Upon examination of the lower extremities, there was swelling 
of the ankles.

At the April 2006 Board hearing, the veteran reported that 
one of his doctors told him that his left ankle disability 
was linked to parachute jumping in service.  The veteran 
reported that his ankle caused him to only be able to work 15 
to 22 hours per week.

The Board finds that the competent medical evidence of record 
does not support a finding of service connection for a 
degenerative joint disease of the left ankle.  There is a 
diagnosis of a current left ankle disability - degenerative 
joint disease.  Degmetich, 104 F.3d at 1333.  But arthritis 
was not diagnosed within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309.  The service medical records are 
negative for any left ankle complaints, treatments, or 
disabilities.  Hickson, 12 Vet. App. at 253.  The veteran's 
arthritis was not diagnosed until 2004, almost ten years 
after service discharge.  Mense, 1 Vet. App. at 356.  
Moreover, the other medical evidence of record does not 
suggest that the veteran's degenerative joint disease is 


otherwise related to service.  Hickson, 12 Vet. App. at 253.  
A VA examiner opined that it was impossible to relate the 
left ankle degenerative joint disease to service without 
resort to speculation.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (noting that the Board is not free to substitute 
its own judgment for that of such an expert).  Although the 
veteran asserts that his left ankle pain is related to 
service, the veteran is not competent to provide such a 
medical opinion.  Espiritu, 2 Vet. App. at 495.  Accordingly, 
service connection for a left ankle disability is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence was submitted to reopen a claim of 
entitlement to service connection for a right knee 
disability.

Service connection for a right knee disability is denied.

An increased evaluation for a right ankle disability is 
denied.

Service connection for a left ankle disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


